--------------------------------------------------------------------------------

EXHIBIT 10.62


Micron Technology, Inc.
8000 S. Federal Way
Mail Stop 557
Boise, ID 83716


2004 Equity Incentive Plan Forms of Agreement and Terms and Conditions


2004 Equity Incentive Plan
Name: <Employee Name>
Notice of Award and Restricted Stock Agreement
ID: 
Grant Number:
Address: 


Effective (Grant Date), you have been awarded shares of Micron Technology, Inc.
(the Company) Common Stock.
This Restricted Stock Award is subject to the following:


1. The terms and conditions of this Restricted Stock Agreement and


2. The terms and conditions of the 2004 Equity Incentive Plan.
 
Please review the Restricted Stock Agreement and 2004 Equity Incentive Plan
carefully, as they contain the terms and conditions which govern your Restricted
Stock Award. In addition, a Prospectus summarizing the Plan and the Insider
Trading Calendar and Policy are available for your review. Unless sooner vested
in accordance with Section 3 of the Restricted Stock Agreement or otherwise in
the discretion of the Committee, the restrictions imposed under Section 2 of the
Restricted Stock Agreement will expire as to the following number of Shares
awarded hereunder, on the following respective dates; provided that Grantee is
then still an employee by the company or any Affiliate:


Restriction Lapse Schedule


Shares
Date of Expiration of Restrictions



















Acknowledgement
 
Grantee hereby acknowledges that he/she has reviewed (i) the terms and
conditions of this Restricted Stock Agreement and (ii) the 2004 Equity Incentive
Plan and is familiar with the provisions thereof. Grantee acknowledges that a
Prospectus relating to the Plan was made available for review. Grantee hereby
accepts this Award subject to all of the terms and provisions of the Plan and
Restricted Stock Agreement. Grantee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions arising under the Plan.
 
Grantee acknowledges that the grant and acceptance of this Award do not
constitute an employment agreement and do not assure continuous employment with
Micron Technology, Inc., its affiliated companies, or subsidiaries.


--------------------------------------------------------------------------------



Grantee authorizes Micron Technology, Inc. to release his/her Social Security
Number or Global ID and address information to the Company's Broker who has
agreed to provide brokerage service for stock plan participants for the purposes
of opening an account under his/her name.
 
 
MICRON TECHNOLOGY, INC.
 
a Delaware Corporation
 
 
____________________________
 
Signature: ______________________________
 
[employee]
 
Date:  ______________________________
 
 



- 2 -

--------------------------------------------------------------------------------


RESTRICTED STOCK AGREEMENT TERMS AND CONDITIONS


1. Grant of Shares. The Company hereby grants to the Grantee named on the Notice
of Award (“Grantee”), subject to the restrictions and the other terms and
conditions set forth in the Micron Technology, Inc. 2004 Equity Incentive Plan
(the “Plan”) and in this award agreement (this “Agreement”), the number of
shares indicated on the Notice of Award of the Company’s $0.10 par value common
stock (the “Shares”). Capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Plan.


2. Restrictions. The Shares are subject to each of the following restrictions.
“Restricted Shares” mean those Shares that are subject to the restrictions
imposed hereunder and such restrictions have not then expired or terminated.
Restricted Shares may not be sold, transferred, exchanged, assigned, pledged,
hypothecated or otherwise encumbered. If Grantee’s service as a director of the
Company or employment with the Company or any Affiliate terminates for any
reason other than as set forth in paragraph (b) or (c) of Section 3 hereof, then
Grantee shall forfeit all of Grantee’s right, title and interest in and to the
Restricted Shares as of the date of termination of such service or employment,
and such Restricted Shares shall revert to the Company. The restrictions imposed
under this Section shall apply to all shares of the Company’s common stock or
other securities issued in connection with any merger, reorganization,
consolidation, recapitalization, stock dividend or other change in corporate
structure affecting or with respect to the Shares.


3. Expiration and Termination of Restrictions. The restrictions imposed under
Section 2 will expire on the earliest to occur of the following (the period
prior to such expiration being referred to herein as the “Restricted Period”):

 
(a)
On the respective expiration dates specified on the Notice of Award as to the
number of Shares specified thereon; provided Grantee is then still employed by
the Company or any Affiliate or still serves as a director of the Company;

 
(b)
Termination of Grantee’s service as a director of the Company or employment by
the Company and all Affiliates by reason of death or Disability; or

 
(c)
Upon the occurrence of a Change in Control.



4. Delivery of Shares. The Shares will be registered in the name of Grantee as
of the Grant Date and will be held by the Company during the Restricted Period
in certificated or uncertificated form. If a certificate for Restricted Shares
is issued during the Restricted Period with respect to such Shares, such
certificate shall be registered in the name of Grantee and shall bear a legend
in substantially the following form:


“This certificate and the shares of stock represented hereby are subject to the
terms and conditions (including forfeiture and restrictions against transfer)
contained in a Restricted Stock Agreement between the registered owner of the
shares represented hereby and Micron Technology, Inc. Release from such terms
and conditions shall be made only in accordance with the provisions of such
Agreement, copies of which are on file in the offices of Micron Technology,
Inc.”


Stock certificates for the Shares, without the above legend, shall be delivered
to Grantee or Grantee’s designee upon request of Grantee after the expiration of
the Restricted Period, but delivery may be postponed for such period as may be
required for the Company with reasonable diligence to comply if deemed advisable
by the Company, with registration requirements under the Securities Act of 1933,
listing requirements under the rules of any stock exchange, and requirements
under any other law or regulation applicable to the issuance or transfer of the
Shares.


5. Voting and Dividend Rights. Grantee, as beneficial owner of the Shares, shall
have full voting and dividend rights with respect to the Shares during and after
the Restricted Period. If Grantee forfeits any rights he may have under this
Agreement in accordance with Section 2, Grantee shall no longer have any rights
as a shareholder with respect to the Restricted Shares or any interest therein
and Grantee shall no longer be entitled to receive dividends on such stock.


6. Changes in Capital Structure. In the event of a corporate event or
transaction involving the Company (including, without limitation, any stock
dividend, stock split, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination or
exchange of shares), the Committee may adjust this award to preserve the
benefits or potential benefits of this award. Without limiting the foregoing, in
the event of a subdivision of the outstanding Stock (stock split), a declaration
of a dividend payable in Stock, or a combination or consolidation of the
outstanding Stock into a lesser number of Shares, the Shares then subject to
this Agreement shall automatically be adjusted proportionately.


7. No Right of Continued Employment. With respect to a grantee who is employed
by the Company or an Affiliate, nothing in this Agreement shall interfere with
or limit in any way the right of the Company or any Affiliate to terminate such
grantee’s employment at any time, nor confer upon any such grantee any right to
continue in the employ of the Company or any Affiliate.


8. Payment of Taxes. Upon issuance of the Shares hereunder, Grantee may make an
election to be taxed upon such award under Section 83(b) of the Code. Grantee
will, no later than the date as of which any amount related to the Shares first
becomes includable in Grantee’s gross income for federal income tax purposes,
pay to the Company, or make other arrangements satisfactory to the Committee
regarding payment of, any federal, state and local taxes of any kind required by
law to be withheld with respect to such amount. The Committee may permit Grantee
to surrender to the Company a number of Shares from this Award as necessary to
pay the minimum applicable withholding tax obligation. The obligations of the
Company under this Agreement will be conditional on such payment or
arrangements, and the Company, and, where applicable, its Affiliates will, to
the extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to Grantee.


9. Amendment. The Committee may amend, modify or terminate the Award, Notice of
Award and this Agreement without approval of the Grantee; provided, however,
that such amendment, modification or termination shall not, without the
Grantee’s consent, reduce or diminish the value of this Award determined as if
it had been fully vested on the date of such amendment or termination.
Notwithstanding anything herein to the contrary, the Company is authorized,
without Grantee’s consent, to amend or interpret this Award, the Notice of Award
and this Agreement certificate to the extent necessary, if any, to comply with
Section 409A of the Code and Treasury regulations and guidance with respect to
such law.


--------------------------------------------------------------------------------



10. Plan Controls. The terms contained in the Plan are incorporated into and
made a part of the Notice of Award and this Agreement and this Agreement shall
be governed by and construed in accordance with the Plan. In the event of any
actual or alleged conflict between the provisions of the Plan and the provisions
of the Notice of Award and this Agreement, the provisions of the Plan shall be
controlling and determinative.


11. Severability. If any one or more of the provisions contained in the Notice
of Award and this Agreement is deemed to be invalid, illegal or unenforceable,
the other provisions of the Notice of Award and this Agreement will be construed
and enforced as if the invalid, illegal or unenforceable provision had never
been included.


12. Notice. Notices and communications under the Notice of Award and this
Agreement must be in writing and either personally delivered or sent by
registered or certified United States mail, return receipt requested, postage
prepaid. Notices to the Company must be addressed to: Micron Technology, Inc.,
8000 S. Federal Way, P.O. Box 6, Boise, ID 83716-9632, Attn: Secretary, or any
other address designated by the Company in a written notice to Grantee. Notices
to Grantee will be directed to the address of Grantee then currently on file
with the Company, or at any other address given by Grantee in a written notice
to the Company.

- 4 -

--------------------------------------------------------------------------------





 
Micron Technology, Inc.
 
2004 Equity Incentive Plan
Notice of Grant of Stock Options and Option Agreement
Option Number:
Name:
Employee Number:
Address:

 
Effective ______(Grant Date), you have been granted a Nonqualified Stock Option
to purchase ______ shares of Micron Technology, Inc. (the Company) Common Stock
at $____(USD) per share.
 
This Option Grant is subject to the following:



 
1.
The terms and conditions of this Option Agreement and




 
2.
The terms and conditions of the 2004 Equity Incentive Plan.



Please review the Option Agreement and 2004 Equity Incentive Plan carefully, as
they contain the terms and conditions which govern your option. In addition, a
Prospectus summarizing the Plan and the Insider Trading Calendar and Policy are
available for your review.


Subject to your continued employment, this Option may be exercised in whole or
in part, in accordance with the following schedule:


Vesting Schedule
Shares
Vesting Date
Expiraton Date
                       




 

Termination Period


This Option may be exercised for 30 days after termination of the Optionee's
employment or consulting relationship with the Company. Upon the death or
Disability of the Optionee, this Option will be may be exercised for such longer
period as provided in the Plan. In no event shall this option be exercised later
than the Expiration date as provided above.

 

Acknowledgement


Optionee hereby acknowledges that he/she has reviewed (i) the terms and
conditions of this Option Agreement and 2004 Equity Incentive Plan (ii) the and
is familiar with the provisions thereof. Optionee hereby accepts this Option
subject to all of the terms and provisions of the Plan and Option Agreement.
Optionee acknowledges that a Prospectus relating to the Plan was made available
for review. Optionee hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions arising
under the Plan.


Optionee acknowledges that the grant or acceptance of this Option do not
constitute an employment agreement and do not assure continuous employment with
Micron Technology, Inc., its affiliated companies, or subsidiaries.


Optionee authorizes Micron Technology, Inc. to release his/her Social Security
Number or Global ID and address information to the Company's Broker who has
agreed to provide brokerage service for stock plan participants for the purposes
of opening an account under his/her name.


After accepting this agreement, you will receive an e-mail summarizing the terms
of this Grant. Please print your e-mail confirmation.


To accept or reject this Option Agreement, click below:


Accept          Reject

- 5 -

--------------------------------------------------------------------------------


OPTION AGREEMENT
TERMS AND CONDITIONS


1. Grant of Option. Micron Technology, Inc. (the “Company”) hereby grants to the
Optionee named on the Notice of Grant (“Optionee”), under the Micron Technology,
Inc. 2004 Equity Incentive Plan (the “Plan”), stock options to purchase from the
Company (the “Options”), on the terms and on conditions set forth in this
agreement (this “Agreement”), the number of shares indicated on the Notice of
Grant of the Company’s $0.10 par value common stock, at the exercise price per
share set forth on the Notice of Grant. Capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Plan.


2. Vesting of Options. The Option shall vest (become exercisable) in accordance
with the schedule shown on the Notice of Grant of this Agreement.
Notwithstanding the foregoing vesting schedule, upon Optionee’s death or
Disability during his or her Continuous Status as a Participant, or upon a
Change in Control, all Options shall become fully vested and exercisable.


3. Term of Options and Limitations on Right to Exercise. The term of the Options
will be for a period of six years, expiring at 5:00 p.m., Mountain Time, on the
tenth anniversary of the Grant Date (the “Expiration Date”). To the extent not
previously exercised, the Options will lapse prior to the Expiration Date upon
the earliest to occur of the following circumstances:


(a) Thirty days after the termination of Optionee’s Continuous Status as a
Participant for any reason other than by reason of Optionee’s death or
Disability.
 
(b)  Twelve months after termination of Optionee’s Continuous Status as
Participant by reason of Disability.
 
(c) Twelve months after the date of Optionee’s death, if Optionee dies while
employed, or during the three-month period described in subsection (a) above or
during the twelve-month period described in subsection (b) above and before the
Options otherwise lapse. Upon Optionee’s death, the Options may be exercised by
Optionee’s beneficiary designated pursuant to the Plan.
 
The Committee may, prior to the lapse of the Options under the circumstances
described in paragraphs (a), (b) or (c) above, extend the time to exercise the
Options as determined by the Committee in writing. If Optionee returns to
employment with the Company during the designated post-termination exercise
period, then Optionee shall be restored to the status Optionee held prior to
such termination but no vesting credit will be earned for any period Optionee
was not in Continuous Status as a Participant. If Optionee or his or her
beneficiary exercises an Option after termination of service, the Options may be
exercised only with respect to the Shares that were otherwise vested on
Optionee’s termination of service.


4. Exercise of Option. The Options shall be exercised by (a) written notice
directed to the Global Stock Department of the Company or its designee at the
address and in the form specified by the Company from time to time and (b)
payment to the Company in full for the Shares subject to such exercise (unless
the exercise is a broker-assisted cashless exercise, as described below). If the
person exercising an Option is not Optionee, such person shall also deliver with
the notice of exercise appropriate proof of his or her right to exercise the
Option. Payment for such Shares may be, in (a) cash, (b) in the discretion of
the Company, Shares previously acquired by the purchaser, which have been held
by the purchaser for at least such period of time, if any, as necessary to avoid
the recognition of an expense under generally accepted accounting principles as
a result of the exercise of the Option, or (c) any combination thereof, for the
number of Shares specified in such written notice. The value of surrendered
Shares for this purpose shall be the Fair Market Value as of the last trading
day immediately prior to the exercise date. To the extent permitted under
Regulation T of the Federal Reserve Board, and subject to applicable securities
laws and any limitations as may be applied from time to time by the Committee
(which need not be uniform), the Options may be exercised through a broker in a
so-called “cashless exercise” whereby the broker sells the Option Shares on
behalf of Optionee and delivers cash sales proceeds to the Company in payment of
the exercise price. In such case, the date of exercise shall be deemed to be the
date on which notice of exercise is received by the Company and the exercise
price shall be delivered to the Company by the settlement date.


5. Beneficiary Designation. Optionee may, in the manner determined by the
Committee, designate a beneficiary to exercise the rights of Optionee hereunder
and to receive any distribution with respect to the Options upon Optionee’s
death. A beneficiary, legal guardian, legal representative, or other person
claiming any rights hereunder is subject to all terms and conditions of this
Agreement and the Plan, and to any additional restrictions deemed necessary or
appropriate by the Committee. If no beneficiary has been designated or survives
Optionee, the Options may be exercised by the legal representative of Optionee’s
estate, and payment shall be made to Optionee’s estate. Subject to the
foregoing, a beneficiary designation may be changed or revoked by Optionee at
any time provided the change or revocation is filed with the Company.


6. Withholding. The Company or any employer Affiliate has the authority and the
right to deduct or withhold, or require Optionee to remit to the employer, an
amount sufficient to satisfy federal, state, and local taxes (including
Optionee’s FICA obligation) required by law to be withheld with respect to any
taxable event arising as a result of the exercise of the Options. The
withholding requirement may be satisfied, in whole or in part, at the election
of the Company, by withholding from the Options Shares having a Fair Market
Value on the date of withholding equal to the minimum amount (and not any
greater amount) required to be withheld for tax purposes, all in accordance with
such procedures as the Company establishes. If Shares are surrendered to satisfy
withholding obligations in excess of the minimum withholding obligation, such
Shares must have been held by the purchaser as fully vested shares for at least
such period of time, if any, as necessary to avoid the recognition of an expense
under generally accepted accounting principles. The Company has the authority to
require Optionee to remit cash to the Company in lieu of the surrender of Shares
for tax withholding obligations if the surrender of Shares in satisfaction of
such withholding obligations would result in the Company’s recognition of
expense under generally accepted accounting principles.


7. Limitation of Rights. The Options do not confer to Optionee or Optionee’s
beneficiary designated pursuant to Paragraph 5 any rights of a shareholder of
the Company unless and until Shares are in fact issued to such person in
connection with the exercise of the Options. Nothing in this Agreement shall
interfere with or limit in any way the right of the Company or any Affiliate to
terminate Optionee’s service at any time, nor confer upon Optionee any right to
continue in the service of the Company or any Affiliate.

- 6 -

--------------------------------------------------------------------------------


8. Stock Reserve. The Company shall at all times during the term of this
Agreement reserve and keep available such number of Shares as will be sufficient
to satisfy the requirements of this Agreement.


9. Restrictions on Transfer and Pledge. No right or interest of Optionee in the
Options may be pledged, encumbered, or hypothecated to or in favor of any party
other than the Company or an Affiliate, or shall be subject to any lien,
obligation, or liability of Optionee to any other party other than the Company
or an Affiliate. The Options are not assignable or transferable by Optionee
other than by will or the laws of descent and distribution or pursuant to a
domestic relations order that would satisfy Section 414(p)(1)(A) of the Code if
such Section applied to an Option under the Plan; provided, however, that the
Committee may (but need not) permit other transfers. The Options may be
exercised during the lifetime of Optionee only by Optionee or any permitted
transferee.


10. Restrictions on Issuance of Shares. If at any time the Committee shall
determine in its discretion, that registration, listing or qualification of the
Shares covered by the Options upon any Exchange or under any foreign, federal,
or local law or practice, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition to the exercise of the
Options, the Options may not be exercised in whole or in part unless and until
such registration, listing, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee.


11. Amendment. The Committee may amend, modify or terminate this Agreement
without approval of the Optionee; provided, however, that such amendment,
modification or termination shall not, without the Optionee's consent, reduce or
diminish the value of this award determined as if it had been fully vested and
exercised on the date of such amendment or termination (with the per-share value
being calculated as the excess, if any, of the Fair Market Value over the
exercise price of the Options). Notwithstanding anything herein to the contrary,
the Company is authorized, without Grantee’s consent, to amend or interpret this
Agreement to the extent necessary, if any, to comply with Section 409A of the
Code and Treasury regulations and guidance with respect to such law.


12. Plan Controls. The terms and conditions contained in the Plan are
incorporated into and made a part of this Agreement and this Agreement shall be
governed by and construed in accordance with the Plan. In the event of any
actual or alleged conflict between the provisions of the Plan and the provisions
of this Agreement, the provisions of the Plan shall be controlling and
determinative.


13. Successors. This Agreement shall be binding upon any successor of the
Company, in accordance with the terms of this Agreement and the Plan.


14. Severability. If any one or more of the provisions contained in this
Agreement is invalid, illegal or unenforceable, the other provisions of this
Agreement will be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included.


15. Notice. Notices and communications under this Agreement must be in writing
and either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid. Notices to the Company must be
addressed to: Micron Technology, Inc., 8000 S. Federal Way, P.O. Box 6, Boise,
ID 83716-9632, Attn: Secretary, or any other address designated by the Company
in a written notice to Optionee. Notices to Optionee will be directed to the
address of Optionee then currently on file with the Company, or at any other
address given by Optionee in a written notice to the Company.

- 7 -

--------------------------------------------------------------------------------






2004 Equity Incentive Plan
Notice of Award and Acknowledgment


Name:
ID:
Grant Number:


Effective GRANT_DATE (Grant Date), you have been awarded GRANTED restricted
stock units which are convertible into GRANTED shares of Micron Technology, Inc.
(the Company) Common Stock.


This Restricted Stock Unit Awarded is subject to the following:


1. The terms and conditions of the Restricted Stock Unit Award Agreement and
2. The terms and conditions of the 2004 Equity Incentive Plan.


Please review the Restricted Stock Unit Agreement and 2004 Equity Incentive Plan
carefully, as they contain the terms and conditions which govern your Restricted
Stock Unit Award. In addition, a Prospectus summarizing the Plan and the Insider
Trading Calendar and Policy are available for your review.


Unless sooner vested in accordance with Section 3 of the Restricted Stock Unit
Agreement or otherwise in the discretion of the Committee, the restrictions
imposed under Section 2 of the Restricted Stock Unit Agreement will expire as to
the following number of Units awarded hereunder, on the following respective
dates; provided the Grantee is still employed by the Company of any Affiliate.


Restriction Lapse Schedule
Units
Vesting Date



Acknowledgement


Grantee hereby acknowledges that he/she has reviewed (i) the terms and
conditions of the Restricted Stock Unit Agreement and (ii) 2004 Equity Incentive
Plan and is familiar with the provisions thereof. Grantee acknowledges that a
Prospectus relating to the Plan was made available for review. Grantee hereby
accepts this Award subject to all the terms and provisions of the 2004 Equity
Incentive Plan and Restricted Stock Unit Award.


Grantee acknowledges that the grant and acceptance of this Award do not
constitute an employment agreement and do not assure continuous employment with
Micron Technology, Inc., its affiliated companies, or subsidiaries.


Grantee authorizes Micron Technology, Inc. to release his/her Social Security
Number or Global ID and address information to the Company's Broker who has
agreed to provide brokerage service for 2004 Equity Incentive Plan participants
for the purposes of opening an account under his/her name.


 



 
MICRON TECHNOLOGY, INC.
 
a Delaware Corporation
     
__________________________
 
Wilbur G. Stover, Jr.
 
Vice President of Finance & CFO
Signature: _______________________________
   
Date:GRANT_DATE
Date: ________________
 





- 8 -

--------------------------------------------------------------------------------



RESTRICTED STOCK UNIT AGREEMENT - TERMS AND CONDITIONS


1. Grant of Units. The Company hereby grants to the Grantee named on page 1
hereof, subject to the restrictions and the terms and conditions set forth in
the Plan and in this award certificate (this “Certificate”), the number of
restricted stock units indicated on page 1 hereof (the “Units”) which represent
the right to receive an equal number of shares of the Company’s $0.10 par value
common stock (“Stock”) on the terms set forth in this Certificate. Capitalized
terms used herein and not otherwise defined shall have the meanings assigned to
such terms in the Plan.


2. Vesting of Units. The Units have been credited to a bookkeeping account on
behalf of Grantee. The Units will vest and become non-forfeitable on the
earliest to occur of the following (the “Vesting Date”):

 
(a)
as to the percentages of the Units specified on page 1 hereof, on the respective
dates specified on page 1 hereof; provided Grantee is then still employed by the
Company or any Affiliate or still serves as a director of the Company; or

(b)
Termination of Grantee’s service as a director of the Company or employment by
the Company and all Affiliates by reason of death or Disability; or

(c)
Upon the occurrence of a Change in Control.



If Grantee’s employment terminates prior to the Vesting Date for any reason
other than as described in (b) above, Grantee shall forfeit all right, title and
interest in and to the Units as of the date of such termination and the Units
will be reconveyed to the Company without further consideration or any act or
action by Grantee. For purpose of Section 409A of the Code, any reference herein
to Grantee’s “termination of employment” shall be interpreted to mean Grantee’s
“separation from service” as defined in Code section 409A and Treasury
regulations and guidance with respect to such law.


3. Conversion to Stock. Unless the Units are forfeited prior to the Vesting Date
as provided in section 2 above, the Units will be converted to actual shares of
Stock on the Vesting Date (the “Conversion Date”). Shares of Stock will be
registered on the books of the Company in Grantee’s name as of the Conversion
Date. Stock certificates for the shares of Stock shall be delivered to Grantee
upon request, but delivery may be postponed for such period as may be required
for the Company with reasonable diligence to comply if deemed advisable by the
Company, with registration requirements under the Securities Act of 1933,
listing requirements under the rules of any stock exchange, and requirements
under any other law or regulation applicable to the issuance or transfer of the
Shares.


4. Dividend Equivalents. If and when dividends or other distributions are paid
with respect to the Stock while the Units are outstanding, the dollar amount or
fair market value of such dividends or distributions with respect to the number
of shares of Stock then underlying the Units shall be paid to Grantee within 30
days after the payment date of such dividend or distribution to shareholders.


5. Changes in Capital Structure. In the event the Stock shall be changed into or
exchanged for a different number or class of shares of stock or securities of
the Company or of another company, whether through reorganization,
recapitalization, statutory share exchange, reclassification, stock split-up,
combination of shares, merger or consolidation, or otherwise, there shall be
substituted for each share of Stock then underlying a Unit subject to this
Certificate the number and class of shares into which each outstanding share of
Stock shall be so exchanged.


6. Restrictions on Transfer. No right or interest of Grantee in the Units may be
pledged, hypothecated or otherwise encumbered to or in favor of any party other
than the Company or an Affiliate, or be subjected to any lien, obligation or
liability of Grantee to any other party other than the Company or an Affiliate.
Units are not assignable or transferable by Grantee other than by will or the
laws of descent and distribution or pursuant to a domestic relations order that
would satisfy Section 414(p)(1)(A) of the Code; but the Committee may permit
other transfers in accordance with the Plan.


7. Limitation of Rights. The Units do not confer to Grantee or Grantee’s
beneficiary any rights of a stockholder of the Company unless and until shares
of Stock are in fact issued to such person in connection with the Units. Nothing
in this Certificate shall interfere with or limit in any way the right of the
Company or any Affiliate to terminate Grantee’s employment at any time, nor
confer upon Grantee any right to continue in employment of the Company or any
Affiliate. Grantee waives all and any rights to any compensation or damages for
the termination of Grantee's office or employment with the Company or an
Affiliate for any reason (including unlawful termination of employment) insofar
as those rights arise from Grantee ceasing to have rights in relation to the
Units as a result of that termination or from the loss or diminution in value of
such rights. The grant of the Units does not give Grantee any right to
participate in any future grants of share incentive awards in the future.

8. Payment of Taxes. Grantee will, no later than the date as of which any amount
related to the Units first becomes includable in Grantee’s gross income for
federal income tax purposes, pay to the Company, or make other arrangements
satisfactory to the Committee regarding payment of, any federal, state and local
taxes of any kind (including Grantee’s FICA obligation) required by law to be
withheld with respect to such amount. The obligations of the Company under this
Certificate will be conditional on such payment or arrangements, and the
Company, and, where applicable, its Affiliates will, to the extent permitted by
law, have the right to deduct any such taxes from any payment of any kind
otherwise due to Grantee.

- 9 -

--------------------------------------------------------------------------------







9. Amendment. The Committee may amend, modify or terminate this Certificate
without approval of Grantee; provided, however, that such amendment,
modification or termination shall not, without Grantee’s consent, reduce or
diminish the value of this award determined as if it had been fully vested
(i.e., as if all restrictions on the Units hereunder had expired) on the date of
such amendment or termination. Notwithstanding anything herein to the contrary,
the Committee may, without Grantee’s consent, amend or interpret this
Certificate to the extent necessary to comply with Section 409A of the Code and
Treasury regulations and guidance with respect to such law.


10. Plan Controls. The terms contained in the Plan shall be and are hereby
incorporated into and made a part of this Certificate and this Certificate shall
be governed by and construed in accordance with the Plan. In the event of any
actual or alleged conflict between the provisions of the approved Plan and the
provisions of this Certificate, the provisions of the Plan shall be controlling
and determinative.


11. Notice. Notices hereunder must be in writing and either personally delivered
or sent by registered or certified United States mail, return receipt requested,
postage prepaid. Notices to the Company must be addressed to Micron Technology,
Inc., 8000 South Federal Way, Boise, Idaho 83706-9632; Attn: Secretary, or any
other address designated by the Company in a written notice to Grantee. Notices
to Grantee will be directed to the address of Grantee then currently on file
with the Company, or at any other address given by Grantee in a written notice
to the Company.

12 Data processing. By accepting the Units, Grantee gives explicit consent to
the Company to process any such personal data and to transfer any such personal
data outside the country in which the Grantee works or is employed, including to
the United States, to transferees who shall include the Company and other
persons who are designated by the Company to administer the Plan.

- 10 -

--------------------------------------------------------------------------------


